Citation Nr: 0305665	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  94-43 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than post traumatic stress disorder (PTSD), 
dissociative disorder and depression.

(The issues of entitlement to service connection for tinnitus 
and service connection for residuals of exposure to 
herbicides will be the subjects of a later Board decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1971.  Service in Vietnam is indicated by the evidence of 
record.  He was initially given an undesirable discharge; 
however, by administrative decision in July 1984, the 
Department of Veterans Affairs (VA) determined that the 
veteran's active duty service was honorable for purposes of 
entitlement to VA benefits.

The remote procedural history of this case is set forth in 
detail in the Board's decision/remand dated in November 1996.  
Of note is that service connection is in effect for PTSD with 
disassociative reaction and depression, currently evaluated 
as 100 percent disabling.

In November 1996, the Board granted a temporary total 
disability rating for the veteran's PTSD, effective from 
March 12, 1991 to May 3, 1991.  The Board remanded for 
further development the issues of entitlement to service 
connection for: an acquired psychiatric disorder other than 
PTSD; residuals of Agent Orange exposure; bilateral defective 
hearing; tinnitus; and a skin disability.  Service connection 
for hearing loss and service connection for a skin rash were 
granted in full during the pendency of this appeal, and there 
remains no outstanding notice of disagreement as to the 
effective date and/or rating assigned for these disabilities.  
See Grantham v. Brown, 114 F.3d 1156 (1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability]. Accordingly, no action on the part of the Board 
is required with respect to those two issues.  Only the three 
issues listed on the title page remain in appellate status 
before the Board at this time.

The veteran's claims of service connection for tinnitus and 
residuals of exposure to herbicides (Agent Orange) will be 
the subject of a future Board decision.  The Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
[codified at 38 C.F.R. § 19.9(a)(2))]  When this development 
is complete, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) [to be codified at 38 C.F.R. § 20.903].  
After giving notice, and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these issues.

Other issues

The record shows that a claim involving service connection 
for spina bifida of the veteran's children remains pending 
further development and adjudication at the RO in Denver, 
Colorado.  The Board is currently without authority to 
adjudicate that claim and it will be addressed no further 
herein.


FINDING OF FACT

The existence of an acquired psychiatric disorder, other than 
the currently service connected PTSD, dissociative disorder 
and depression, is not supported by competent medical 
evidence of record.


CONCLUSION OF LAW

The criteria necessary to establish service connection for 
acquired psychiatric disorder other than PTSD, dissociative 
disorder and depression have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for an acquired 
psychiatric disorder other than PTSD, dissociative disorder 
and depression which, as noted above, have been service 
connected and which have been assigned a 100 percent 
disability rating.

In the interest of clarity, the Board will initially discuss 
the applicability of the Veterans Claims Assistance Act of 
2000 to this case.  Thereafter, the Board will analyze the 
veteran's claim and render its decision.

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in July 1996 and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  As set forth 
below, the RO's actions throughout the course of this appeal 
satisfied the requirements under the VCAA.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

(i.)  Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows:  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  See 38 U.S.C.A. § 7104 (West Supp. 2002).  
When there is an approximate balance of the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claim.

(ii.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

Crucially, in November 2001, the RO sent the veteran a letter 
detailing the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed of 
the evidence needed to substantiate his claims, and that the 
RO would assist him in obtaining evidence if he provided the 
proper information and release forms.  He also was provided 
notice of the evidence generally required to establish 
entitlement to service connection, e.g., service medical 
records to show event in service causing injury or disease, 
VA medical treatment records to show current disability, and 
medical examination/opinion evidence establishing a 
relationship between current disability and injury/disease in 
service.  Also, the veteran was advised of the extensive 
development efforts taken by the RO up to that point, due in 
part to the Board's November 1996 remand instructions, and of 
the information and/or evidence he could provide to further 
develop his claim.  Additionally, the record shows that the 
veteran was notified of the relevant law and regulations 
applicable to his claims in the June 2000 supplemental 
statement of the case.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim of service 
connection for an acquired psychiatric disorder other than 
PTSD, dissociative disorder and depression.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

(iii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The record shows that pursuant to the Board's November 1996 
remand instructions, extensive development was undertaken by 
the RO to obtain additional service clinical treatment 
medical records (only the service entrance and discharge 
physical examinations along with a psychiatric evaluation and 
some personnel records were associated with the claims file), 
which, unfortunately, did not produce positive results.  
Specifically, development inquires, in the form of formal 
requests, were sent to the National Personnel Records Center, 
the Lincoln County Jail (in Newport, Oregon), and the Federal 
Archives and Record Center; however, as the record currently 
stands, these organizations have not been able to locate a 
complete set of the veteran's service medical records.  
Unfortunately, no additional service medical records have 
been associated with the claims file as a result of these 
development efforts.

In addition, the veteran was provided a VA mental 
disorders/PTSD examinations in July and August 2000 to 
determine whether he had a current psychiatric disability 
other than PTSD, dissociative disorder and depression.  He 
also provided testimony with regard to his mental disorders 
at a hearing held at the Portland-RO in July 1985.  In a June 
1999 statement, the veteran indicated that he did not want a 
personal hearing before a member of the Board.

 In addition, the record shows that extensive development has 
been accomplished over the course of this appeal to obtain 
all relevant post service treatment records (VA and private), 
including efforts to associate any medical records in the 
possession of the Social Security Administration (which 
resulted in a negative reply after thorough development 
procedures were undertaken).  In view of these facts, the 
Board does not believe further that additional development is 
required.

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of this claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a disposition 
of the appeal.

Relevant law and regulations

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With respect to Hickson element (1), it is now well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability. 
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].
Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
A "current disability" means a disability shown by 
competent medical evidence to exist.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation concerning service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2002); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

No compensation shall be paid if a disability is the result 
of a veteran's own willful misconduct, including the abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 105 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.1(n), 3.301 (1998); see also VAOPGPREC 
2-97.  Moreover, section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub L. No. 101- 508, § 8052, 104 
Stat. 1388, 1388-351 prohibits, effective for claims filed 
after October 31, 1990, the payment of compensation for a 
disability that is the result of a veteran's own alcohol or 
drug abuse.

Analysis

At the outset of its discussion, the Board once again notes 
that a portion of the veteran's service medical records are 
not on file.  The Court has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  In any event, as discussed in 
detail immediately below the outcome of this case hinges on 
the matter of whether the claimed psychiatric disability 
currently exists.  

After having considered the medical and other evidence of 
record, the Board concludes that an acquired psychiatric 
disorder other than PTSD, dissociative disorder and 
depression has not been medically demonstrated currently.  
Hickson element (1) is therefore not met as to this issue, 
and the veteran's claim fails on that basis.

The Board bases it conclusion on the report of a VA mental 
disorders examination conducted in August 2000, which found 
no clinical findings supportive of a current psychiatric 
disability other than "PTSD, moderate, ongoing, with some 
associated depression and dissociative states from time to 
time".  This conclusion was based on a complete review of 
the evidence in the claims file and the results of the 
clinical-psychiatric examination.  The examiner specifically 
provided the following commentary based on his examination as 
well as the findings reported on a VA PTSD examination 
conducted in July 2000 (which diagnosed PTSD and alcohol 
dependence):

I did not see evidence today of an active 
psychotic disorder.  I realize that he 
has been called schizophrenic in the past 
but I would not be able to make this 
diagnosis at this time.

The examiner added that the veteran had a mixture of 
personality problems, substance abuse and PTSD, but that it 
was very hard to sort out one from the other.  

As the record currently stands, there is no other competent 
medical-opinion evidence of record which rebuts the clinical 
findings and diagnosis reported on the August 2000 VA mental 
disorders examination.  To the extent that the veteran 
himself is attempting to provide other psychiatric diagnoses, 
it is well-established that the veteran, as a layperson 
without medical training, is not qualified to render medical 
opinions, and his opinion is entitled to no weight of 
probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. 

As described in the law and regulations section above, 
service connection may not be granted either for personality 
disorders or substance abuse.  To the extent that the veteran 
is attempting to  establish service connection for those 
problems, his claim fails as a matter of law.  In any event, 
it appears that all of the veteran's psychiatric 
symptomatology is encompassed in the currently assigned 100 
percent rating.  
Cf. Mittleider v. West, 11 Vet. App 181, 182 (1998).  

In short, in the absence of a current disability, as shown by 
the medical evidence in this case, the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than the service-connected PTSD, dissociative 
disorder and depression may not be granted.  The Board 
additionally observes that in the absence of a current 
disability, Hickson element (3), medical nexus is necessarily 
lacking also.

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim.  The benefits sought on appeal are accordingly denied.


ORDER

Service connection for an acquired psychiatric disorder other 
than PTSD, dissociative disorder and depression is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

